EXHIBIT 10.3.2

 

PATENT AND TRADEMARK SECURITY AGREEMENT

BY AMERIGON INCORPORATED IN FAVOR OF

COMERICA BANK DATED AS OF MAY 20, 2005

 

PATENT AND TRADEMARK SECURITY AGREEMENT

 

PATENT AND TRADEMARK SECURITY AGREEMENT, dated as of May 20, 2005, made by
AMERIGON INCORPORATED, a Michigan corporation, successor by reason of merger
with Amerigon Incorporated, a California corporation (the “Grantor”) in favor of
COMERICA BANK, a Michigan banking corporation (the “Bank”).

 

WITNESSETH:

 

WHEREAS, Grantor (as successor to Amerigon Incorporated, a California
corporation) is a party to the Credit Agreement dated as of November 14, 2002
(as amended or modified from time to time the “Credit Agreement”) between the
Bank and Grantor;

 

WHEREAS, the Grantor owns certain Trademarks (as defined below) and Trademark
Licenses (as defined below) listed on Schedule I attached hereto;

 

WHEREAS, the Grantor owns certain Patents (as defined below) and Patent Licenses
(as defined below) listed on Schedule II attached hereto;

 

WHEREAS, it is a condition precedent to the obligation of the Bank to make
credit advances to Grantor under the Credit Agreement that the Grantor shall
have executed and delivered this Agreement to the Bank;

 

NOW, THEREFORE, in consideration of the premises and to induce the Bank to enter
into the Credit Agreement and to make advances to Grantor thereunder and under
the Note (as defined below), the Grantor hereby agrees with the Bank, as
follows:

 

1. Defined Terms.

 

(a) Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement are used herein as defined therein. The following terms shall have the
following meanings:

 

“Agreement”: this Patent and Trademark Security Agreement, as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

“Borrower Patent and Trademark Collateral”: as defined in Section 2 of this
Agreement.



--------------------------------------------------------------------------------

“Code”: the Uniform Commercial Code as from time to time in effect in the State
of Michigan.

 

“Event of Default”: any default or event of default described in Section 7 of
the Credit Agreement and lapse of any applicable grace and/or cure periods.

 

“General Intangibles”: as defined in the Code, including, without limitation,
all Patents and Trademarks now or hereafter owned by the Grantor to the extent
such Patents and Trademarks would be included in General Intangibles under the
Code.

 

“Lien”: any lien, security interest, pledge, encumbrance or other similar
charge, whether voluntary or involuntary and however created.

 

“Note”: the collective reference to the notes issued pursuant to the Credit
Agreement and any modifications, amendments, renewals or extensions thereof.

 

“Obligations”: the collective reference to the unpaid principal of and interest
on (including, without limitation, interest accruing after the maturity of the
Note and interest accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Grantor whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Note, and, all other obligations and
liabilities of the Grantor to the Bank, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred,
including, without limitation, obligations and liabilities which may arise
under, out of, or in connection with, the Credit Agreement, the Note, the
Guaranty or any other document made, delivered or given in connection therewith,
in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all reasonable fees and disbursements of counsel to the Bank).

 

“Patent License”: all United States license agreements with any other person in
connection with any of the Patents or such other person’s patents, whether the
Grantor is a licensor or a licensee under any such license agreement, including,
without limitation, the license agreements listed on Schedule II hereto and made
a part hereof, subject, in each case, to the terms of such license agreements
and the right to prepare for sale, sell and advertise for sale, all inventory
now or hereafter covered by such licenses.

 

“Patents”: all United States patents, patent applications including, without
limitation, all patents and patent applications identified in Schedule II
attached hereto and made a part hereof, and including without limitation (a) all
inventions and improvements described and claimed therein, (b) the right to sue
or otherwise recover for any and, all past, present and future infringements and
misappropriations thereof, (c) all income, royalties, damages and other payments
now and hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past or future infringements

 

2



--------------------------------------------------------------------------------

thereof), and (d) all rights corresponding thereto in the United States and all
reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, and extensions thereof, all improvements thereon, and all other rights
of any kind whatsoever of the Grantor accruing thereunder or pertaining thereto
(Patents and Patent Licenses being, collectively, the “Patent Collateral”).

 

“Trademark License”: all United States license agreements with any other person
in connection with any of the Trademarks or such other person’s names or
trademarks, whether the Grantor is a licensor or a licensee under any such
license agreement, including, without limitation, the license agreements listed
on Schedule I hereto and made a part hereof, subject, in each case, to the terms
of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all inventory now or hereafter covered by such licenses.

 

“Trademarks”: all trademarks, service marks, trademark and service mark
registrations, and applications for trademark or service mark registrations
(except for “intent to use” applications for trademark or service mark
registrations filed pursuant to Section 1(b) of the Lanham Act, unless and until
an Amendment to Allege Use or a Statement of Use under Sections 1(c) and 1(d) of
said Act has been filed), and any renewals thereof, including, without
limitation, each registration and application identified in Schedule I attached
hereto and made a part hereof, and including without limitation (a) the right to
sue or otherwise recover for any and all past, present and future infringements
and misappropriations thereof, (b) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, and damages and payments for past or future infringements thereof)
and (c) all rights corresponding thereto in the United States and all other
rights of any kind whatsoever of the Grantor accruing thereunder or pertaining
thereto, together in each case with the goodwill of the business connected with
the use of, and symbolized by, each such trademark, service mark, trade name,
trade dress or other indicia of trade origin (Trademarks and Trademark Licenses
being, collectively, the “Trademark Collateral”).

 

(b) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section and paragraph references
are to this Agreement unless otherwise specified.

 

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

2. Grant of Security Interest. As collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations, the Grantor hereby assigns,
pledges and grants to the Bank a security interest in all of the following
property now owned or at any time hereafter acquired by the Grantor or in which
the Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Borrower Patent and Trademark Collateral”):

 

  (i) all Trademarks;

 

3



--------------------------------------------------------------------------------

  (ii) all Trademark Licenses;

 

  (iii) all Patents;

 

  (iv) all Patent Licenses;

 

  (v) all general intangibles connected with the use of or symbolized by the
Trademarks and Patents; and

 

  (vi) to the extent not otherwise included, all proceeds and products of any
and all of the foregoing;

 

Notwithstanding anything herein to the contrary, “Borrower Patent and Trademark
Collateral” shall not include any general intangible that is the subject of ‘a
written agreement which specifically prohibits assignment thereof or grant of a
security interest therein but only to the extent of such prohibition, and only
to the extent that the terms and provisions of such written agreement, document
or instrument creating or evidencing such property or any rights relating
thereto expressly prohibit the granting of a security interest therein or
condition the granting of a security interest therein on the consent of a third
party whose consent has not been obtained or would cause, or allow a third party
to cause, forfeiture of such property upon the granting of a security interest
therein or a breach under any written agreement relating thereto; provided,
however, that immediately upon the effectiveness, lapse or termination of such
provision, the Borrower Patent and: Trademark Collateral shall include, and
Grantor shall be deemed to have granted a security interest in all such general
intangibles as if such term had never been in effect.

 

3. Grantor Remains Liable: Limitations on Bank’s Obligations. Anything herein to
the contrary notwithstanding, (a) the Grantor shall remain liable under the
contracts and agreements included in the Borrower Patent and Trademark
Collateral to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as: if this Agreement had not been
executed, (b) the exercise by the Bank of any of the rights hereunder shall not
release the Grantor from any of its duties or obligations under the contracts
and agreements included in the Borrower Patent and Trademark Collateral, and
(c) the Bank shall not have any obligation or liability under the contracts and
agreements included in the Borrower Patent and Trademark Collateral by reason of
this Agreement, nor shall the Bank be obligated to perform any of the
obligations or duties of the Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

 

4. Representations and Warranties. The Grantor represents and warrants: as
follows:

 

(a) Title; No Other Liens. Except for the Liens granted to the Bank and the
Permitted Liens under the Credit Agreement, the Grantor is (or, in the case of
after-acquired

 

4



--------------------------------------------------------------------------------

Borrower Patent and Trademark Collateral, will be) the sole, legal and
beneficial owner of the entire right, title and interest in and to the
Trademarks set forth on Schedule I hereto and the Patents set forth in Schedule
II hereto free and clear of any and all Liens. No security agreement, financing
statement or other public notice similar in effect with respect to all or any
part of the Borrower Patent and Trademark Collateral is on file or of record in
any public office (including, without limitation, the United States Patent and
Trademark Office) except such as may have been filed in favor of the Bank
pursuant to this Agreement and Permitted Liens.

 

(b) Perfected First Priority Liens.

 

(i) This Agreement is effective to create, as collateral security for the
Obligations, valid and enforceable Liens on the Borrower Patent and Trademark
Collateral in favor of the Bank, subject to Permitted Liens.

 

(ii) Upon filing of the financing statements delivered to the Bank (and the
recording of this Agreement in the United States Patent and Trademark Office),
the Liens created pursuant to this Agreement will constitute valid and perfected
Liens on the Borrower Patent and Trademark Collateral in favor of the Bank,
which Liens, subject to Permitted Liens, will be prior to all other Liens on the
Borrower Patent and Trademark Collateral, and which Liens are enforceable as
such against all creditors of and purchasers (except to the extent that the
recording of an assignment or other transfer of title to the Bank in the United
States Patent and Trademark Office may be necessary for such enforceability)
from the Grantor, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
considered in a proceeding in equity or at law).

 

(c) Consents. Except as disclosed in Schedule III attached hereto, no consent of
any party (other than such Grantor) to any Patent License or Trademark License
constituting Borrower Patent and Trademark Collateral is required, or purports
to be required, to be obtained by or on behalf of such Grantor in connection
with the execution, delivery and performance of this Agreement that has not been
obtained. Each Patent License and Trademark License constituting Borrower Patent
and Trademark Collateral is in full force and effect and constitutes a valid and
legally enforceable obligation of the Grantor and (to the knowledge of the
Grantor) each other party thereto except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditor’s rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law). No consent
or authorization of, filing with or other act by or in respect of any
governmental authority is required in connection with the execution, delivery,
performance, validity or enforceability of any of the Patent Licenses or
Trademark Licenses by any party thereto other than those which have been duly
obtained, made or performed and are in full force and effect. Neither the
Grantor nor (to the knowledge of the Grantor) any other party to any Patent
License or Trademark License constituting Borrower Patent and Trademark
Collateral is in default in the performance or observance of any of the terms
thereof, except for such defaults as would not reasonably be expected, in the
aggregate, to have a material adverse effect on the value of the Borrower Patent
and Trademark Collateral. The right, title and interest of the Grant r

 

5



--------------------------------------------------------------------------------

in, to and under each Patent License and Trademark License constituting Borrower
Pant and Trademark Collateral are not subject to any material defense, offset,
counterclaim or claim.

 

(d) Schedules I and II are Complete; All Filings Have Been Made. Set forth in
Schedules I and II is a complete and accurate list of the Trademarks and Patents
owned by the Grantor as of the date hereof. The Grantor has made all necessary
filings and recordations to protect and maintain its interest in the Trademarks
and Patents set forth in Schedules I and II, including, without limitation, all
necessary filings and recordings, and payments of all maintenance fees, in the
United States Patent and Trademark Office to the extent such Trademarks and
Patents are material to the Grantor’s business. Set forth in Schedules I and II
is a complete and accurate list of all of the material Trademark Licenses and
Patent Licenses owned by the Grantor as of the date hereof.

 

(e) The Trademarks and Trademark Licenses are Subsisting; and Not Adjudged
Invalid. As of the date hereof, each material trademark registration and
trademark application of the Grantor set forth in Schedule I is subsisting as of
the date hereof and has not been adjudged invalid, unregisterable or
unenforceable, in whole or in part, and, to the best of the Grantor’s knowledge,
is valid, registrable and enforceable. As of the date hereof, each of the
Trademark Licenses set forth in Schedule I is validly subsisting and has not
been adjudged invalid or unenforceable, in whole or in part,, and, to the best
of the Grantor’s knowledge, is valid and enforceable. As of the date hereof, the
Grantor has notified the Bank in writing of all uses of any item of Trademark
Collateral of which the Grantor is aware which could reasonably be expected to
lead to such item becoming invalid or unenforceable, including unauthorized uses
by third parties and uses which were not supported by the goodwill of the
business connected with such Borrower Patent and Trademark Collateral.

 

(f) The Patent and Patent Licenses are Subsisting and Not Adjudged Invalid. As
of the date hereof, each material Patent and patent application of the Grantor
set forth in Schedule II is subsisting and has not been adjudged invalid,
unpatentable or unenforceable, in whole or in part, and, to the best of the
Grantor’s knowledge, is valid, patentable and enforceable. As of the date
hereof, each of the material Patent Licenses set forth in Schedule II is validly
subsisting and has not been adjudged invalid or unenforceable, in whole or in
part, and, to the best of the Grantor’s knowledge, is valid and enforceable. As
of the date hereof, the Grantor has notified the Bank in writing of all uses of
any item of Patent Collateral material to the Grantor’s business of which the
Grantor is aware which could reasonably be expected to lead to such item
becoming invalid or unenforceable.

 

(g) No Previous Assignments or Releases. Except as expressly permitted by the
Credit Agreement and such as may have been filed in favor of Bank relating to
this Agreement, no effective financing statement or other instrument similar in
effect covering all or any part of the Borrower Patent and Trademark Collateral
is on file in any filing or recording office.

 

(h) Proper Statutory Notice. The Grantor has marked its products with the
trademark registration symbol the numbers of all appropriate patents, the common
law trademark symbol or the designation “patent pending,” as the case may be, to
the extent that it is reasonably and commercially practicable, in all material
respects.

 

6



--------------------------------------------------------------------------------

(i) No Knowledge of Claims Likely to Arise. After reasonably inquiry, Grantor is
not aware of any pending or threatened claim by any third party that any of the
Borrower Patent and Trademark Collateral owned, held or used by such Grantor is
invalid or unenforceable.

 

(j) No Knowledge of Existing or Threatened Claims. No claim has been made and is
continuing or, to the best of the Grantor’s knowledge, threatened that the use
by the Grantor of any item of material Borrower Patent and Trademark Collateral
is invalid or unenforceable or that the use by the Grantor of any material
Borrower Patent and Trademark Collateral does or may violate the rights of any
person. To the best of the Grantor’s knowledge, there is currently no
infringement or unauthorized use of any item of material Borrower Patent and
Trademark Collateral contained on Schedules I and II.

 

5. Covenants. The Grantor covenants and agrees with the Bank that, from and
after the date of this Agreement until the payment in full of the Obligations:

 

(a) Further Documentation; Pledge of Instruments and Chattel Paper. At any time
and from time to time, upon the written request of the Bank or the Grantor, as
the case may be, and at the sole expense of the Grantor, the Grantor or the
Bank, as the case may be, will promptly and duly execute and deliver such
further instruments and documents and take such further action as the Bank or
the Grantor may reasonably request for the purpose of obtaining or preserving
the full benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, the filing of any financing or continuation
statements under the Code in effect in any jurisdiction with respect to the
Liens created hereby. The Grantor also hereby authorizes the Bank to file any
such financing or continuation statement without the signature of the Grantor to
the extent permitted by applicable law. A carbon, photostatic or other
reproduction of this Agreement shall be sufficient as a financing statement for
filing in any jurisdiction. The Bank agrees to notify the Grantor and the
Grantor agrees to notify the Bank of any financing or continuation statement
filed by it pursuant to this Section 5(a), provided that any failure to give any
such notice shall not affect the validity or effectiveness of any such filing.

 

(b) Indemnification and Expenses. The Grantor agrees to pay, and to save the
Bank harmless from, any and all liabilities and reasonable costs and expenses
(including, without limitation, reasonable legal fees and expenses) (i) with
respect to, or resulting from, any delay by the Grantor in complying with any
material requirement of law applicable to any of the Borrower Patent and
Trademark Collateral, or (ii) in connection with any of the transactions
contemplated by this Agreement, provided that such indemnity shall not be
available to the extent that such liabilities, costs and expenses resulted from
the gross negligence or willful misconduct of the Bank. In any suit, proceeding
or action brought by the Bank under any of the Borrower Patent and Trademark
Collateral for any sum owing thereunder, or to enforce any of the Borrower
Patent and Trademark Collateral, the Grantor will save, indemnify and keep the
Bank harmless from and against all expense, loss or damage suffered by reason of
any defense or counterclaim raised in any such suit, proceeding or action.

 

7



--------------------------------------------------------------------------------

(c) Maintenance of Records. (i) The Grantor will keep and maintain at its own
cost and expense reasonably satisfactory and complete records of the Collateral,
and shall mark such records to evidence this Agreement and the Liens and the
security interests created hereby. For the Bank’s further security, the Bank
shall have a security interest in all of the Grantor’s books and records
pertaining to the Borrower Patent and Trademark Collateral, and the Grantor
shall permit the Bank or its representatives to review such books and records
upon reasonable advance notice during normal business hours at the location
where such books and records are kept and at the reasonable request of the Bank.

 

(d) Right of Inspection. Upon reasonable advance notice to the Grantor and at
reasonable intervals, the Bank and its respective representatives shall have
reasonable access during normal business hours to all the books, correspondence
and records of the Grantor, and the Bank and its respective representatives may
examine the same, and to the extent reasonable take extracts therefrom and make
photocopies thereof, and the Grantor agrees to render to the Bank, at the
Grantor’s reasonable cost and expense, such clerical and other assistance as may
be reasonably requested with regard thereto.

 

(e) Compliance with Laws, etc. The Grantor will comply in all material respects
with all requirements of law applicable to the Borrower Patent and Trademark,
Collateral or any part thereof, except to the extent that the failure to so
comply would not be reasonably expected to materially adversely affect in the
aggregate the Bank’s rights, hereunder, the priority of its Liens on the
Borrower Patent and Trademark Collateral or the value of the Borrower Patent and
Trademark Collateral.

 

(f) Further Identification of Borrower Patent and Trademark Collateral: The
Grantor will furnish to the Bank from time to time such statements and schedules
further identifying and describing the Borrower Patent and Trademark Collateral,
and such other reports in connection with the Borrower Patent and Trademark
Collateral, as the Bank may reasonably request, all in reasonable detail.

 

(g) Security Interest in Any Newly Acquired Borrower Patent and Trademark
Collateral. The Grantor agrees that should it obtain an ownership interest in
any Trademark, Patent, Trademark License or Patent License which is not now a
part of the Borrower Patent and Trademark Collateral, (i) the provisions of
Section 2 shall automatically apply thereto, (ii) any such Trademark, Patent,
Trademark License and Patent License shall automatically become part of the
Borrower Patent and Trademark Collateral, and (iii) with respect to any
ownership interest in any Trademark, Patent, Trademark License or Patent License
that the Grantor should obtain which the Grantor reasonably deems is material to
its business, it shall give notice thereof to the Bank in writing, in reasonable
detail, within 30 days after acquiring such ownership interest. The Grantor
authorizes the Bank to modify this Agreement by amending Schedules I and II (and
will cooperate reasonably with the Bank in effecting any such amendment) to
include on Schedule I any Trademark and Trademark License and on Schedule II any
Patent or Patent License of which it receives notice under this Section.

 

8



--------------------------------------------------------------------------------

(h) Maintenance of the Trademark Collateral. The Grantor agrees to take all
necessary steps, including, without limitation, in the United States Patent and
Trademark Office or in any court, to (i) maintain each trademark registration
and each Trademark License identified on Schedule I hereto, and (ii) pursue each
trademark application now or hereafter identified in Schedule I hereto,
including, without limitation, the filing of responses to office actions issued
by the United States Patent and Trademark Office, the filing of applications for
renewal, the filing of affidavits under Sections 8 and 15 of the United States
Trademark Act, and the participation in opposition, cancellation, infringement
and misappropriation proceedings, except, in each case in which the Grantor has
reasonably determined that any of the foregoing is not of material economic
value to it. The Grantor agrees to take corresponding steps with respect to each
new or acquired trademark registration, trademark application or any rights
obtained under any Trademark License, in each case, which it is now or later
becomes entitled, except in each case in which the Grantor has reasonably
determined that any of the foregoing is not of material economic value to it.
Any expenses incurred in connection with such activities shall be borne by the
Grantor.

 

(i) Maintenance of the Patent Collateral. The Grantor agrees to take all
necessary steps, including, without limitation, in the United States Patent and
Trademark Office or in any court, to (i) maintain each Patent and each Patent
License identified on Schedule II hereto, and (ii) pursue each patent
application, now or hereafter identified in Schedule II hereto, including,
without limitation, the filing of divisional, continuation, continuation-in-part
and substitute applications, the filing of applications for reissue, renewal or
extensions, the payment of maintenance fees, and the participation in
interference, reexamination, opposition, infringement and misappropriation
proceedings, except in each case in which the Grantor has reasonably determined
that any of the foregoing is not of material economic value to it. The Grantor
agrees to take corresponding steps with respect to each new or acquired Patent,
patent application, or any rights obtained under any Patent License, in each
case, which it is now or later becomes entitled, except in each case in which
the Grantor has reasonably determined that any of the foregoing is not of
material economic value to it. Any expenses incurred in connection with such
activities shall be borne by the Grantor.

 

(j) Grantor Shall Not Abandon any Borrower Patent and Trademark Collateral. The
Grantor shall not abandon any trademark registration, Patent or any pending
trademark or patent application, without the written consent of the Bank, unless
the Grantor shall have previously determined that such use or the pursuit or
maintenance of such trademark registration, Patent or pending trademark or
patent application is not of material economic value to it, in which case, the
Grantor will, at least annually, give notice of any such abandonment to the Bank
in writing.

 

(k) Infringement of Any Borrower Patent and Trademark Collateral. In the event
that the Grantor becomes aware that any item of the Borrower Patent and
Trademark Collateral which the Grantor has reasonably determined to be material
to its business is infringed or misappropriated by a third party, the Grantor
shall promptly

 

9



--------------------------------------------------------------------------------

notify the Bank promptly and in writing, in reasonable detail, and shall take
such actions as the Grantor or the Bank deems reasonably appropriate under the
circumstances to protect such Borrower Patent and Trademark Collateral,
including, without limitation, suing for infringement or misappropriation and
for an injunction against such infringement or misappropriation. Any expense
incurred in connection with such activities shall be borne by the Grantor. The
Grantor will advise the Bank promptly and in writing, in reasonable detail, of
any adverse determination or the institution of any proceeding (including,
without limitation, the institution of any proceeding in the United States
Patent and Trademark Office or any court) regarding any item of the Borrower
Patent and Trademark Collateral.

 

(l) Limitation on Liens on Borrower Patent and Trademark Collateral. Except for
the Permitted Liens, the Grantor will not create, incur or permit to exist, will
defend the Borrower Patent and Trademark Collateral against, and will take such
other action as is reasonably necessary to remove, any Lien or material adverse
claim on or to any of the Borrower Patent and Trademark Collateral, other than
the liens created by this Agreement, and will defend the right, title and
interest of the Bank in and to any of the Borrower Patent and Trademark
Collateral against the claims and demands of all persons whomsoever.

 

(m) Limitations on Dispositions of Borrower Patent and Trademark Collateral.
Except as permitted pursuant to the Credit Agreement, the Grantor will not sell,
assign, transfer, exchange or otherwise dispose of, or grant any option with
respect to, the, Borrower Patent and Trademark Collateral, or attempt, offer or
contract to do so.

 

(n) Notices. The Grantor will advise the Bank promptly, in reasonable detail,
(i) of any Lien (other than Liens created hereby) on, or material adverse claim
asserted against, Patents or Trademarks and (ii) of the occurrence of any other
event which would reasonably be expected in the aggregate to have a material
adverse effect on the aggregate value of the Borrower Patent and Trademark
Collateral or the Liens created hereunder.

 

6. Bank’s Appointment as Attorney-in-Fact.

 

(a) Powers. The Grantor hereby irrevocably constitutes and appoints the Bank,
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of the Grantor and in the name of the Grantor or in its own
name, from time to time in the Bank’s discretion, for the purpose of carrying
out the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement;’. and, without limiting
the generality of the foregoing, the Grantor hereby gives the Bank the power and
right, on behalf of the Grantor, without notice to or assent by the Grantor, to
do the following at any time, and to the extent permitted by law:

 

10



--------------------------------------------------------------------------------

(i) to execute and deliver any and all agreements, instruments, documents, and
papers as the Bank may reasonably request to evidence the Bank’s security
interest in any of the Borrower Patent and Trademark Collateral;

 

(ii) in the name of the Grantor or its own name, or otherwise, to take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any general intangible (to
the extent that any of the foregoing constitute Borrower Patent and Trademark
Collateral) or with respect to any other Borrower Patent and Trademark
Collateral and to file any claim or to take any other action or institute any
proceeding in any court of law or equity or otherwise deemed appropriate by the
Bank for the purpose of collecting any and all such moneys due under any such
General Intangible or with respect to any such other Borrower Patent and
Trademark Collateral whenever payable;

 

(iii) to pay or discharge Liens placed on the Borrower Patent and Trademark
Collateral, other than Liens permitted under this Agreement and the Permitted
Liens; and

 

(iv) (A) to direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Bank or as the Bank shall direct; (B) to ask for, or demand, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any of the
Borrower Patent and Trademark Collateral; (C) to sign and indorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Borrower Patent and Trademark Collateral; (D) to
commence and prosecute any suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect the Borrower Patent and Trademark
Collateral or any thereof and to enforce any other right in respect of any
Borrower Patent and Trademark Collateral; (E) to defend any suit, action or
proceeding brought against the Grantor with respect to any of the Borrower
Patent and Trademark Collateral; (F) to settle, compromise or adjust any suit,
action or proceeding described in clause (E) above and, in connection therewith,
to give such discharges or releases as the Bank may deem appropriate;
(G) subject to any pre-existing rights or licenses, to assign any Patent or
Trademark constituting Borrower Patent and Trademark Collateral (along with the
goodwill of the business to which any such Patent or Trademark pertains), for
such term or terms, on such conditions, and in such manner, as the Bank shall in
its sole discretion determine; and (H) generally, to sell, transfer,, pledge and
make any agreement with respect to or otherwise deal with any of the Borrower
Patent and Trademark Collateral as fully and completely as though the Bank were
the absolute owner thereof for all purposes, and to do, at the Bank’s option and
the Grantor’s expense, at any time, or from time to time, all acts and things
which the Bank deems necessary to protect, preserve or realize upon the Borrower
Patent and Trademark Collateral and the Bank’s Liens thereon and to effect the
intent of this Agreement, all as fully and effectively as the Grantor might do.

 

The Grantor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable until payment in full of the Obligations.

 

11



--------------------------------------------------------------------------------

(b) Other Powers. The Grantor also authorizes the Bank, from time to time if an
Event of Default shall have occurred and be continuing, to execute, in
connection with any sale provided for in Section 8 hereof, any endorsements,
assignments or other instruments of conveyance or transfer with respect to the
Borrower Patent and Trademark Collateral.

 

(c) No Duty on the Part of Bank. The powers conferred on the Bank hereunder are
solely to protect the Bank’s interests in the Borrower Patent and Trademark
Collateral and shall not impose any duty upon the Bank to exercise any such
powers. The Bank shall be accountable only for amounts that it actually receives
as a result of the exercise of such powers, and neither it nor any of its
officers, directors, employees or agents shall be responsible to the Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

 

7. Performance by Bank of Grantor’s Obligations. If the Grantor fails to perform
or comply with any of its agreements contained herein and the Bank, as provided
for by the terms of this Agreement, shall itself perform or comply, or otherwise
cause performance or compliance, with such agreement, the reasonable expenses of
the Bank incurred in connection with such performance or compliance, together
with interest thereon at the rate provided in the Credit Agreement, shall be
payable by the Grantor to the Bank on demand and shall constitute Obligations
secured hereby.

 

8. Proceeds. It is agreed that if an Event of Default shall occur and be
continuing;, (a) all proceeds of any Borrower Patent and Trademark Collateral
received by the Grantor consisting of cash, checks and other near-cash items
shall be held by the Grantor in trust for the Bank, segregated from other funds
of the Grantor, and at the request of the Bank shall, forthwith upon receipt by
the Grantor, be turned over to the Bank in the exact form received by the
Grantor (duly indorsed by the Grantor to the Bank, if required by the Bank) and
(b) any and all such proceeds received by the Bank (whether from the Grantor or
otherwise) may, in the sole discretion of the Bank, be held by the Bank as
collateral security for the Obligations (whether matured or unmatured) and/or
then or at any time thereafter may be applied by the Bank against, the
Obligations then due and owing. Any balance of such proceeds remaining after the
payment in full of the Obligations shall be paid over to the Grantor or to
whomsoever may be lawfully entitled to receive the same.

 

9. Remedies. If an Event of Default shall occur and be continuing, the Bank may
exercise all rights and remedies of a secured party under the Code, and, to the
extent permitted by law, all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations. Without limiting the generality of the foregoing,
the Bank, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to bellow) to or upon the Grantor or any other person (all and each of which
demands, defenses, advertisements and notices are hereby waived) may in such
circumstances, to the extent permitted by law, forthwith collect, receive,
appropriate and realize upon the Borrower Patent and Trademark Collateral, or
any part thereof, and/or may forthwith sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Borrower Patent and
Trademark Collateral or any part thereof (or contract to do any of the
foregoing) in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Bank or

 

12



--------------------------------------------------------------------------------

elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Bank shall have the right, to the extent
permitted by law, upon any such sale or sales, to purchase the whole or any part
of the Borrower Patent and Trademark Collateral so sold, free of any right or
equity of redemption in the Grantor, which right or equity is hereby waived or
released. The Grantor further agrees, at the Bank’s request, upon the occurrence
and during the continuance of an Event of Default, to assemble the Borrower
Patent and Trademark Collateral and make it available to the Bank at places
which the Bank shall reasonably select, whether at the Grantor’s premises or
elsewhere. In the event of any sale, assignment, or other disposition of any of
the Borrower Patent and Trademark Collateral, the goodwill of the business
connected with and symbolized by any Trademark Collateral subject to such
disposition shall be included, and the Grantor shall supply to the Bank or its
designee the Grantor’s know-how and expertise relating to the Borrower Patent
and Trademark Collateral subject to such disposition, and the Grantor’s
notebooks, studies, reports, records, documents and things embodying the same or
relating to the inventions, processes or ideas covered by, and to the
manufacture of any products under or in connection with, the Borrower Patent and
Trademark Collateral subject to such disposition, and the Grantor’s customer’s
lists, studies and surveys and other records and documents relating to the
distribution, marketing, advertising and sale of products relating to the
Borrower Patent and Trademark Collateral subject to such disposition. The Bank
shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale, after deducting all reasonable costs and
expenses of every kind incurred therein or incidental to the care or safekeeping
of any of the Borrower Patent and Trademark Collateral or in any way relating to
the Borrower Patent and Trademark Collateral or the rights of the Bank,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations then due and owing, and only
after such application and after the payment by the Bank of any other amount
required by any provision of law, need the Bank account for the surplus, if any,
to the Grantor. To the extent permitted by applicable law, the Grantor waives
all claims, damages and demands it may acquire against the Bank arising out of
the repossession, retention or sale of the Borrower Patent and Trademark
Collateral, other than any such claims, damages and demands that may arise from
the gross negligence or willful misconduct of the Bank. If any notice of a
proposed sale or other disposition of Borrower Patent and Trademark Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition. The Grantor shall
remain liable for any. deficiency if the proceeds of any sale or other
disposition of the Borrower Patent and Trademark Collateral are insufficient to
pay the then outstanding Obligations, including the reasonable fees and
disbursements of any attorneys employed by the Bank to collect such deficiency.

 

10. Limitation on Duties Regarding Preservation of Borrower Patent and Trademark
Collateral. The Bank’s sole duty with respect to the custody, safekeeping and
physical preservation of the Borrower Patent and Trademark Collateral in its
possession, shall be to deal with it in the same manner as the Bank deals with
similar property for its own account. Neither the Bank nor any of its directors,
officers, employees or agents shall be liable for failure to demand, collect or
realize upon all or any part of the Borrower Patent and Trademark Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Borrower Patent and Trademark Collateral upon the request of the
Grantor or any other person.

 

13



--------------------------------------------------------------------------------

11. Powers Coupled with an Interest. All authorizations and agencies herein
contained with respect to the Borrower Patent and Trademark Collateral are
powers coupled with an interest and are irrevocable until payment in full of the
Obligations.

 

12. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

13. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

14. No Waiver; Cumulative Remedies. The Bank shall not by any act (except by a
written instrument pursuant to Section 15 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Event of Default or in any breach of any of the terms and
conditions hereof. No failure to exercise, nor any delay in exercising, on the
part of the Bank, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Bank of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Bank would otherwise have one any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.

 

15. Waivers and Amendments; Successors and Assigns. None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the Grantor and the Bank.
This Agreement shall be binding upon the successors and assigns of the Grantor
and shall inure to the benefit of the Bank and its successors and assigns,
except that the Grantor may not assign, transfer or delegate; any of its rights
or obligations under this Agreement without the prior written consent of the
Bank.

 

16. Notices. All notices, requests and demands to or upon the respective parties
hereto shall be made in accordance with the Credit Agreement.

 

17. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF MICHIGAN WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICT OF LAWS THEREOF.

 

18. Release of Collateral and Termination. At such time as the payment in full
of the Obligations, the Borrower Patent and Trademark Collateral shall be
released from the Liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the Bank
hereunder shall terminate, all without delivery of any

 

14



--------------------------------------------------------------------------------

instrument or performance of any act by any party, and all rights to the
Borrower Patent and Trademark Collateral shall revert to the Grantor.

 

19. Waiver of Jury Trial. The Grantor hereby waives any right to trial by jury
in the event of litigation regarding the performance or enforcement of, or in
any way related to, this Agreement.

 

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered as of the date first above written.

 

AMERIGON INCORPORATED, a Michigan Corporation By:  

/s/ D. R. Coker

--------------------------------------------------------------------------------

Title   : President & CEO

 

15



--------------------------------------------------------------------------------

Schedule I

 

TRADEMARKS AND TRADEMARK LICENSES

 

U.S. Trademarks

 

16



--------------------------------------------------------------------------------

TRADEMARKS

 

U.S. and Foreign Trademarks

 

Case Number

--------------------------------------------------------------------------------

   Trademark Name


--------------------------------------------------------------------------------

   Class


--------------------------------------------------------------------------------

   Country


--------------------------------------------------------------------------------

   Status


--------------------------------------------------------------------------------

  

Application

Number

--------------------------------------------------------------------------------

  

Filing

Date

--------------------------------------------------------------------------------

  

Reg

Number

--------------------------------------------------------------------------------

   Reg Date


--------------------------------------------------------------------------------

  

Renewal

Date

--------------------------------------------------------------------------------

AMERGN.018T    CCS    11    US    Registered    75/478133    4/30/98    2376532
   8/15/2000    8/15/2010 AMERGN.019T    CLIMATE
CONTROL
SEAT    11    US    Registered    75/478132    4/30/98    2495253    10/9/01   
10/9/11 AMERGN.019WEU    CLIMATE
CONTROL
SEAT    11    EU    Registered    2412294    10/16/01    2412294    1/3/03   
10/16/11 AMERGN.026T    AMERGN    9,11,12    US    Registered    75/496034   
6/4/1998    2426039    2/06/01    2/6/11 AMERGN.039T    MTM    11    US   
Registered    76/351700    12/21/01    2875275    8/17/04    8/17/2014
AMERGN.039WCA    MTM    11    CA    Published    1144250    6/18/02             
  AMERGN.039WCN    MTM    11    CN    Pending    3216134    6/19/02             
  AMERGN.039WEU    MTM    11    EU    Published    2738938    6/18/02          
     AMERGN.039WJP    MTM    11    JP    Registered    2002-51840    6/21/02   
4634473    1/10/03    1/10/13 AMERGN.039WKR    MTM    11    KR    Registered   
40200228824    6/21/02    0570527    1/2/04    1/2/14 AMERGN.039WMX    MTM    11
   MX    Registered    553093    6/21/02    840976    7/9/04      AMERGN.040WCN
   MICRO
THERMAL
MODULE    11    CN    Registered    3216133    6/19/02    3216133    10/14/03   
10/13/13



--------------------------------------------------------------------------------

Schedule II

 

PATENTS AND PATENT LICENSES

 

U.S. Patents

 

I. PATENTS

 

I. PATENTS IN THE APPLICATION PROCESS



--------------------------------------------------------------------------------

PATENTS AND PATENT LICENSES

 

U.S. AND FOREIGN

 

I. PATENTS

 

Case

Number

--------------------------------------------------------------------------------

 

Title of Invention

--------------------------------------------------------------------------------

   Country


--------------------------------------------------------------------------------

   Status


--------------------------------------------------------------------------------

  

Application

Number

--------------------------------------------------------------------------------

  

File

Number

--------------------------------------------------------------------------------

  

Patient

Number

--------------------------------------------------------------------------------

  

Issue

Date

--------------------------------------------------------------------------------

AMERGN.001A   HIGH PERFORMANCE VEHICLE RADAR SYSTEM    US    Issued    09/027996
   2/23/98    606958    5/30/00 AMERGN.001CP1   HIGH PERFORMANCE VEHICLE RADAR
SYSTEM    US    Issued    09/106238    6/29/98    6380883    4/30/02
AMERGN.001CP2   HIGH PERFORMANCE VEHICLE RADAR SYSTEM    US    Issued   
09/169679    10/9/98    6400308    6/4/02 AMERGN.001CP4   HIGH PERFORMANCE
VEHICLE RADAR SYSTEM    US    Issued    09/253468    2/19/99    6232910   
5/15/01 AMERGN.006A   VARIABLE TEMPERATURE SEAT    US    Issued    08/156562   
11/22/93    5597200    1/28/97 AMERGN.006VDE   VARIABLE TEMPERATURE SEAT    DE
   Issued    95902674.1    11/21/94    69428709.1    10/17/2001 AMERGN.006VEP  
VARIABLE TEMPERATURE SEAT    EP    Issued    95902674.1    11/21/94    0730422
     AMERGN.006VFR   VARIABLE TEMPERATURE SEAT    FR    Issued    95902674.1   
11/21/94    0730422      AMERGN.006VGB   VARIABLE TEMPERATURE SEAT    GB   
Issued    95902674.1    11/21/94    0730422    1/10/03 AMERGN.006VIN   VARIABLE
TEMPERATURE SEAT    IN    Issued    926/DEL/95    5/23/95    191107    1/2/04
AMERGN.006VIT   VARIABLE TEMPERATURE SEAT    IT    Issued    95902674.1   
11/21/94    0730422    7/9/04 AMERGN.006VSE   VARIABLE TEMPERATURE SEAT    SE   
Issued    95902674.1    11/21/94    0730422    10/14/03 AMERGN.006VSG   VARIABLE
TEMPERATURE SEAT    SG    Issued    9608326-6    11/21/94    46686    5/25/1999
AMERGN.007CP1   VARIABLE TEMPERATURE SEAT CLIMATE CONTROL SYSTEM    US    Issued
   08/288459    8/10/94    5626021    5/6/1997 AMERGN.007QCN   VARIABLE
TEMPERATURE SEAT CLIMATE CONTROL SYSTEM    CN    Issued    95194981.0    8/10/95
   ZL95194981.0    3/31/2004 AMERGN.007QDE   VARIABLE TEMPERATURE SEAT CLIMATE
CONTROL SYSTEM    DE    Issued    95928827.5    8/10/95    69523606.7   
10/31/2001 AMERGN.007QEP   VARIABLE TEMPERATURE SEAT CLIMATE CONTROL SYSTEM   
EP    Issued    95928827.5    8/10/95    0775284    10/31/2001 AMERGN.007QFR  
VARIABLE TEMPERATURE SEAT CLIMATE CONTROL SYSTEM    FR    Issued    95928827.5
   8/10/95    0775284    10/31/2001 AMERGN.007QGB   VARIABLE TEMPERATURE SEAT
CLIMATE CONTROL SYSTEM    GB    Issued    95928827.5    8/10/95    0775284   
10/31/2001 AMERGN.007QIT   VARIABLE TEMPERATURE SEAT CLIMATE CONTROL SYSTEM   
IT    Issued    95928827.5    8/10/95    0775284    10/31/2001 AMERGN.007QKR  
VARIABLE TEMPERATURE SEAT CLIMATE CONTROL SYSTEM    KR    Issued    97-700870   
8/10/95    0372088    1/29/2003 AMERGN.007QSE   VARIABLE TEMPERATURE SEAT
CLIMATE CONTROL SYSTEM    SE    Issued    9598827.5    8/10/95    0775284   
10/31/2001



--------------------------------------------------------------------------------

AMERGN.007RA   VARIABLE TEMPERATURE SEAT CLIMATE CONTROL SYSTEM    US    Issued
   09/096226    6/11/98    RE38128    6/3/2003 AMERGN.007VDE  
VARIABLE TEMPERATURE SEAT CLIMATE CONTROL SYSTEM    DE    Issued    95902641.0
   11/17/94    69425156.9    7/5/2000 AMERGN.007VEP   VARIABLE TEMPERATURE SEAT
CLIMATE CONTROL SYSTEM    EP    Issued    95902641.0    11/17/94    0730720   
7/5/2000 AMERGN.007VFR   VARIABLE TEMPERATURE SEAT CLIMATE CONTROL SYSTEM    FR
   Issued    95902641.0    11/17/94    0730720    7/5/2000 AMERGN.007VGB  
VARIABLE TEMPERATURE SEAT CLIMATE CONTROL SYSTEM    GB    Issued    95902641.0
   11/17/94    0730720    7/5/2000 AMERGN.007VIN   SYSTEM FOR CONTROLLING THE
TEMPERATURE CLIMATE IN A VARIABLE TEMPERATURE OCCUPANT SEAT    IN    Issued   
191193    5/23/95    191193    5/6/04 AMERGN.007VIT   VARIABLE TEMPERATURE SEAT
CLIMATE CONTROL SYSTEM    IT    Issued    95902641.0    11/17/94    0730720   
7/5/2000 AMERGN.007VSE   VARIABLE TEMPERATURE SEAT CLIMATE CONTROL SYSTEM    SE
   Issued    95902641.0    11/17/94    0730720    7/5/2000 AMERGN.007VSG  
VARIABLE TEMPERATURE SEAT CLIMATE CONTROL SYSTEM    SG    Issued    9608523-8   
11/17/94    49265    3/20/2001 AMERGN.008DCP1   INERTIAL MASS SAFETY SYSTEM
ACTIVATION OF A SEAT BELT RESTRAINT SYSTEM IN PERSONAL VEHICLES    US    Issued
   08/171119    12/21/93    5518271    5/21/06 AMERGN.016A   THERMOELECTRIC HEAT
EXCHANGER    US    Issued    09/076518    5/12/98    6119463    9/19/00
AMERGN.016C1   THERMOELECTRIC HEAT EXCHANGER    US    Issued    09/428018   
10/27/99    6223539    5/1/01 AMERGN.016VCN   THERMOELECTRIC HEAT EXCHANGER   
CN    Issued    99807732.1    5/12/99    ZL99807732    10/22/03 AMERGN.016VDE  
SEAT WITH THERMOELECTRIC HEAT EXCHANGER    DE    Issued    99925590.4    5/12/99
   1076797    5/12/2004 AMERGN.016VEP   SEAT WITH THERMOELECTRIC HEAT EXCHANGER
   EP    Issued    99925590.4    5/12/99    1076797    5/12/2004 AMERGN.016VES  
SEAT WITH THERMOELECTRIC HEAT EXCHANGER    ES    Issued    99925590.4    5/12/99
   1076797    5/12/2004 AMERGN.016VFR   SEAT WITH THERMOELECTRIC HEAT EXCHANGER
   FR    Issued    99925590.4    5/12/99    1076797    5/12/2004 AMERGN.016VGB  
SEAT WITH THERMOELECTRIC HEAT EXCHANGER    GB    Issued    99925590.4    5/12/99
   1076797    5/12/2004 AMERGN.016VIT   SEAT WITH THERMOELECTRIC HEAT EXCHANGER
   IT    Issued    99925590.4    5/12/99    1076797    5/12/2004 AMERGN.037A  
FLEXIBLE THERMOELECTRIC CIRCUIT    US    Issued    09/987804    11/5/01   
6700052    3/2/2004 AMERGN.16C2CP1   THERMOELECTRIC HEAT EXCHANGER    US   
Issued    09/971539    10/2/01    660866    8/19/2003

 

The company is a joint owner with Honda Motor Co. of two U.S. patents.



--------------------------------------------------------------------------------

II. APPLICATIONS

 

Case

Number

--------------------------------------------------------------------------------

 

Title of Invention

--------------------------------------------------------------------------------

   Country


--------------------------------------------------------------------------------

   Status


--------------------------------------------------------------------------------

   Application
Number


--------------------------------------------------------------------------------

   Filing
Number


--------------------------------------------------------------------------------

   Patient
Number


--------------------------------------------------------------------------------

   Issue
Date


--------------------------------------------------------------------------------

AMERGN.001PEP   HIGH PERFORMANCE VEHICLE RADAR SYSTEM    EP    Pending   
99914880.2    2/19/99           AMERGN.001PJP   HIGH PERFORMANCE VEHICLE RADAR
SYSTEM    JP    Pending    2000-532738    2/19/99           AMERGN.001PKR   HIGH
PERFORMANCE VEHICLE RADAR SYSTEM    KR    Pending    7009238/2000    2/19/99   
       AMERGN.006RA   VARIABLE TEMPERATURE SEAT    US    Pending    09/239054   
1/27/99           AMERGN.006RAC2   VARIABLE TEMPERATURE SEAT    US    Pending   
09/996439    11/28/01           AMERGN.006VJP   VARIABLE TEMPERATURE SEAT    JP
   Pending    515205/1995    11/21/94           AMERGN.007QJP   VARIABLE
TEMPERATURE CLIMATE CONTROL SYSTEM    JP    Pending    507540/1996    8/10/95   
       AMERGN.007QPH   VARIABLE TEMPERATURE CLIMATE CONTROL SYSTEM    PH   
Pending    1/55550    2/12/97           AMERGN.007RAC2   VARIABLE TEMPERATURE
CLIMATE CONTROL SYSTEM    US    Pending    10/264348    10/3/02          
AMERGN.007VJP   VARIABLE TEMPERATURE CLIMATE CONTROL SYSTEM    JP    Pending   
515171/1995    11/17/94           AMERGN.011VIN   A HEAT TRANSFER APPARATUS
(AMENDED PER FA FAX OF 1/29/04)    IN    Published    193986    11/15/95        
  AMERGN.016VJP   THERMOELECTRIC HEAT EXCHANGER         Pending    2000-548669
   5/12/99           AMERGN.016VR1EP   THERMOELECTRIC HEAT EXCHANGER        
Published    04006634.2    5/12/99           AMERGN.048A   CLIMATE CONTROLLED
SEAT         Pending    10/853779    5/12/99           AMERGN.053A   APPARATUS
FOR PROVIDING FLUID THROUGH A VEHICLE SEAT         Pending    10/973947   
10/25/04           AMERGN.054A   CONTROL SYSTEM FOR THERMAL MODULE IN VEHICLE   
     Pending    11/047077    1/31/05           AMERGN.054PR   CONTROL SYSTEM FOR
THERMAL MODULE IN VEHICLE         Pending    60/637725    12/20/04          
AMERGN.16CCPC1   THERMOELECTRIC HEAT EXCHANGER         Published    10/608807   
6/27/03          

 

The Company is a joint owner with Honda Motor Co. of one Japanese patent and
four Japanese patent applications.



--------------------------------------------------------------------------------

Schedule III

 

CONSENTS

 

Consents